It is with pleasure that I convey to Your Excellency at the
outset of my statement, our sincerest congratulations on your
election to the Presidency of the forty-eighth session of the
18 General Assembly - Forty-eighth session
General Assembly of the United Nations. Your election
reflects appreciation for you personally, as well as for the
positive role played by your country in the international
arena. I wish you every success in the pursuit of your
mission.
On this occasion, I also wish to congratulate your
predecessor for his effective guidance of the affairs of the
General Assembly at its previous session.
I also wish to acknowledge the sincere efforts
constantly exerted by the Secretary-General of the United
Nations, Mr. Boutros Boutros-Ghali, to enhance the
prospects for peace and reduce the elements of tension
which prevail in many parts of the world.
I am also pleased to welcome, on behalf of the
Kingdom of Saudi Arabia, all the States that have joined our
Organization to participate, along with all other Member
States, in realizing the noble objectives towards which we all
strive.
This session of the General Assembly takes place
amidst important developments in the international arena that
require us to strive to conclude our work with successful
resolutions on the problems and crises we face. These
resolutions must be within the context of our efforts to
benefit from the opportunities provided by the emergence of
what has come to be known as the new international order.
We have all contributed, through the United Nations to
establishing the new international order, the foundations of
which are based on the principles enshrined in the United
Nations Charter and inherent in international law. This new
order respects the sovereignty and independence of States
and guarantees the inviolability of their international borders.
It guarantees the territorial integrity of States and rejects
interference in their domestic affairs. It is based on equity
among nations, small and large, rich and poor, and its goal
is to replace war and destruction with cooperation between
nations and peoples. The new international order strives for
the peaceful resolution of conflict and rejects the use of
force or coercion. It operates to preserve the dignity of man
and to spread security, stability, prosperity and development
to all corners of our world.
The emergence of this new order has been a source of
hope and optimism for the international community,
particularly when serious and constructive international
cooperation succeeded in confronting the Iraqi aggression
against the State of Kuwait. Today, however, we are
saddened and pained by the inability of this order to confront
the aggression committed against the Republic of Bosnia and
Herzegovina, a State Member of our international
Organization. This crisis, if not resolved in a manner
compatible with the principles of the new world order, will
cause this new order to lose its credibility and effectiveness.
We therefore call for enhancing the role of the United
Nations from one of mere crisis management and
maintenance of peace to one of active and effective
peacemaking.
A general overview of the current international situation
reveals that there remain pockets of tension which threaten
security and stability in many regions of the world. With
the persistence of such challenges, the role of the United
Nations is becoming increasingly important, not only for the
maintenance of peace, but as an effective means for creating
conditions conducive to peace and stability throughout the
world. Without a doubt, the creation of such conditions will
be made much easier if the opportunities for cooperation
between nations are increased and support for the United
Nations is strengthened so that the Organization may
function in a manner that would guarantee that no country
commits aggression against another or threatens its security,
sovereignty or territorial integrity.
The honourable role played by the United Nations more
than three years ago when it stood firmly in the face of
Iraq’s aggression against its neighbour Kuwait, and the
resolutions it adopted led in the end to repelling aggression
and restoring legality to Kuwait the peace-loving nation.
This positive role portrays our expectations of this
international body in the present circumstances. We hope
that it will continue to be played and ask that it be enhanced
by efforts to ensure the complete implementation of all
Security Council resolutions regarding the Iraqi regime,
which continues to flout international legality. Two years
after the liberation of Kuwait, the Baghdad regime continues
to resort to threats and false allegations against Kuwait. It
continues to delay efforts to implement United Nations
resolutions and rejects all international obligations. We
point in particular to the Iraqi regime’s objections to the
recommendations of the United Nations Iraq-Kuwait
Boundary Demarcation Commission and its rejection of
Security Council resolution 833 (1993), as well as its
continued detention of Kuwaiti hostages and prisoners of
war. This regime has arrogated the right, on the basis of
sovereignty, to starve and abuse its people and subject Iraq
to dangers which threaten its unity and security. It falsely
blames the international community for the dangers and
tragedies to which Iraq and its people have become subject.
The surest way of facing up to the threats this regime poses
Forty-eighth session - 13 October l993 19
to the region as a whole, and to the Iraqi people is to fully
and completely implement Security Council resolutions.
The Declaration of Principles between the Palestine
Liberation Organization and the Israeli Government, signed
in Washington, D.C. on 13 September 1993, has raised
expectations and hopes that a just and permanent settlement
can be found to the Arab-Israeli conflict, which has persisted
for far too long. This development, though representing
only an agreement on autonomy in the occupied Palestinian
territories, beginning with Gaza and Jericho, nevertheless
represents a step towards the establishment of a just,
comprehensive and permanent peace between the Arab
States and Israel. A solution to the Palestinian question will
obviously contribute to a just and comprehensive settlement
of the Arab-Israeli conflict as it is the core issue of that
conflict.
The warm welcome with which the Palestinian-Israeli
agreement was received within Palestinian, Arab and
international circles genuinely and clearly reflects the desire
of the Arabs to establish a permanent, just and
comprehensive peace in the Middle East. It also indicates
the seriousness with which the Arab side has pursued the
current peace process, which was launched in Madrid in
October 1991 under the sponsorship of the United States of
America and the Russian Federation.
As we witness today the optimism generated by the
Palestinian-Israeli agreement, we cannot but feel that it is
incumbent upon the international community to lend support
to the progress that has been achieved in this area by
providing the necessary economic and developmental
assistance required to build the administrative structures
needed to make the agreement on self-rule succeed. At the
same time, it is also incumbent upon us to work diligently
to exploit the momentum generated by this agreement in
furthering the cause of peace.
The consolidation of this step requires the achievement
of tangible and positive results in the areas of negotiation
between Palestinians and Israelis; at the forefront of those
are the issue of Al-Quds, which is an integral part of the
occupied Arab territories, the issue of the return of
Palestinian refugees, and the settlements built by Israel in the
occupied Arab territories contrary to international law and
the Geneva Conventions. At the same time, genuine
progress along all the other bilateral negotiating tracks is
needed.
The issue of the occupied Arab Syrian Golan Heights
is clear: it is governed by the principle of respect for
international borders. The maintenance of security is not
feasible, as the realities of contemporary history teach us,
through the occupation of territory by force, but rather
through the establishment of peace. Thus, peace on this
front will be achieved only by a complete Israeli withdrawal
from the occupied Golan Heights.
Likewise, the Lebanese-Israeli negotiating track is
governed by United Nations Security Council resolution
425 (1978), which clearly calls for the immediate,
unconditional withdrawal of Israeli forces from all Lebanese
territory.
I wish to express the appreciation of the Government of
the Custodian of the two holy mosques to President Clinton
for his prudent initiative in calling for, and hosting, an
international donors’ conference to solicit political and
financial support for the Palestinians as they prepare to
assume the responsibilities of self-rule in the occupied
territories. I also wish to take this opportunity to express
our pleasure at the positive results achieved at that
conference.
The Kingdom of Saudi Arabia has given, and continues
to give, its full support in all possible forms to the Middle
East peace process since it began in Madrid. It has
participated effectively in the multilateral talks, and
genuinely hopes that the process will lead to a just,
permanent and comprehensive solution to the Palestinian
question and the Arab conflict with Israel on the basis of
United Nations Security Council resolutions 242 (1967) and
338 (1973).
Despite the financial burdens the Kingdom of Saudi
Arabia bears in building an advanced economy in which the
expectations of its citizens for a better future are fulfilled,
and despite its current international obligations at a time of
difficulty in the international economic system, the Kingdom
of Saudi Arabia participated in the international donors’
conference that recently concluded its meetings in
Washington.
The Custodian of the two holy mosques has bestowed
upon me the honour of announcing the Kingdom’s
commitment to providing substantial developmental
assistance to improve the infrastructures in the West Bank
and Gaza Strip in coordination and cooperation with the
World Bank’s special five-year programme for the occupied
territories. The Kingdom of Saudi Arabia will participate,
through the Saudi development fund, to the tune of
$100 million for the year 1994. We believe that this
assistance will improve the living conditions of our
20 General Assembly - Forty-eighth session
Palestinian brethren in the occupied Arab territories and
contribute positively to the peace process.
The Lebanese Government has made great strides in its
efforts to implement the Taif Accords, and has taken the
necessary political and constitutional measures to achieve
this aim. We must continue our support for the efforts of
the legitimate Lebanese authorities and contribute to the
process of reconstruction in Lebanon.
In this regard, the Kingdom of Saudi Arabia appeals to
the international community to help Lebanon by all available
means in order to enable its Government to continue moving
forward with the process of reconstruction and allow
Lebanon to regain its material and cultural position.
It is important to reiterate the need, if this goal is to be
achieved, for an Israeli commitment to implement, fully and
unconditionally, United Nations Security Council resolution
425 (1978), which requires Israel to withdraw from Lebanese
territory to enable the Lebanese Government to extend its
legal authority over all Lebanon.
We should like to emphasize our desire for the Middle
East region to obtain its legitimate share of security, peace
and stability so that it is able to direct all its energies
towards development and devote all its resources towards
prosperity for its people.
One of the most important tasks facing us in this
respect is to strive towards the elimination of weapons of
mass destruction in the Middle East. The Kingdom of Saudi
Arabia is a signatory to the Convention on the
non-proliferation of chemical weapons and the Treaty on the
Non-Proliferation of Nuclear Weapons. We continue to
believe that the goal of making the Middle East a region free
of all kinds of weapons of mass destruction, whether
nuclear, chemical or biological, will be realized only when
all States in the region, including Israel, refrain from the
production, stockpiling, or possession of any kind of weapon
of mass destruction.
The situation in the Republic of Bosnia and
Herzegovina is being aggravated by the continuation of a
genocidal war waged by Serb forces, with the support of
Serbia and Montenegro, against that young Republic. The
continuing tragedy of the people of Bosnia and Herzegovina,
which has resulted in the death of thousands of innocent
civilians and the displacement of a large portion of its
citizens, would not have occurred were it not for the
apparent indifference of the international community. This
attitude allowed the forces of aggression to benefit from
their aggression, and to continue their abhorrent policy of
"ethnic cleansing" without fear of retribution.
This feeble stand on the part the international
community, particularly the European countries, was
reflected in the inability to implement comprehensively the
resolutions of the London Conference, upon which we had
rested great hopes. It is also reflected in the failure of the
Vance-Owen plan and the collapse of the subsequent Geneva
talks on refugees.
The international community’s dereliction of its
responsibilities vis-á-vis the Serb aggression has emboldened
the Croats to embark upon a similar course of making gains
by means of force and coercion.
Against such a backdrop, it was strange indeed that
when Croatia was targeted by Serbian aggression, the
international community, and especially the European
nations, were quick to stand by Croatia and provide military
assistance that contributed to the success of international
efforts to achieve a peaceful settlement, whereas the
international community’s feeble stance in the case of
Bosnia and Herzegovina and its failure to implement the
international resolutions calling for the imposition of
economic sanctions on Serbia and Montenegro, have
deprived that young Republic of the means of exercising its
legitimate right to self-defence. Those resolutions and the
sanctions they call for remained dead letter and were not
seriously implemented until it was too late, after the Serbs
had rejected the Vance-Owen Plan, which the Bosnians and
Croats had accepted. What really shocks and amazes us is
that this war of aggression is being waged on the European
soil whereas history teaches us that such wars on that soil
have never been limited wars but have always overspilled
beyond the borders. However, no one seems to be paying
any attention to those object-lessons.
While we hope that the history of Europe’s wars will
not repeat itself, we hope that the solutions that are being
proposed do not turn out to be the seeds of future conflicts
and disputes. We hope that the international community will
give serious consideration to the demands of the Republic of
Bosnia and Herzegovina so that it may be saved from any
repetition of the policies of aggression and "ethnic
cleansing". The geographical demands of that young nation
should be satisfied by granting it access to the sea as well as
providing it with the means of legitimate self-defence, in
consonance with the principles of the United Nations
Charter.
Forty-eighth session - 13 October l993 21
The principled stand by the people and Government of
the Kingdom of Saudi Arabia in support of the Republic of
Bosnia and Herzegovina emanates from their strong and total
adherence to international legality and respect for
international law and not from any religious fanaticism or
ethnic affinity. It is the same principled stand that was taken
by the Kingdom of Saudi Arabia in support of Kuwait when
it fell victim to the Iraqi regime’s aggression.
Somalia continues to be in the grip of instability and
political chaos, with all the attendant acts of violence and
bloodshed, despite all the efforts deployed to help that nation
out of its plight. International efforts, during the Conference
for National Reconciliation held at Addis Ababa, focused on
the preservation of the Somali State and the maintenance of
its independence and territorial integrity. Unfortunately, the
required steps have not been taken for the serious
implementation of that Agreement. The role of the United
Nations has been limited to the distribution of humanitarian
assistance to those in need at a time when the role it is
expected to play within the new world order is to contribute
to peacemaking and to the stabilization of the Somali State.
Such measures should help to establish a Somali
Government that can extend its authority throughout
Somalia.
The Kingdom of Saudi Arabia has made a number of
attempts to contain the conflict in Somalia and has tried to
bring about national reconciliation among the various
factions. It will continue to deploy efforts to stop the
bloodshed and to provide humanitarian assistance and relief.
We support the Secretary-General’s recommendations in his
report to the Security Council, on the means of helping re-
establish Somalia’s constitutional institutions and on the
efforts needed to reach national reconciliation and to rebuild
Somalia.
The Kingdom of Saudi Arabia stood by the fraternal
people of Afghanistan throughout their jihad and celebrated
with them their victory over the forces of brutal occupation
in the struggle for restoring their national identity. The
Kingdom of Saudi Arabia spared no effort in working for
reconciliation when the infighting started between the
various mujahidin factions. Those efforts were crowned
with the signing of the Mecca Agreement and the initiation
of steps towards its implementation. A National
Government that combined all factions of the Afghan
mujahidin was established. We take this opportunity to urge
our brethren in Afghanistan to comply with the terms of the
agreement so that Afghanistan may begin to move towards
reconstruction and development and regain its place and role
in the international community.
It must be noted that that part of the world continues to
suffer as a result of the problem of Jammu and Kashmir,
which continues to be an element of instability in the region.
The Government of the Custodian of the Two Holy Mosques
follows with great concern the ongoing violence there. We
are keen on finding a solution on the basis of United Nations
resolutions to this long-standing problem that has
overshadowed the relations of the two neighbours, India and
Pakistan.
Among the other conflicts in Asia I would refer to the
tragic developments resulting from the worsening conflict
between two United Nations Member States, the Republic of
Azerbaijan and the Republic of Armenia. That conflict has
recently resulted in the occupation by Armenia of parts of
Azerbaijan. We consider that occupation to be a breach of
the principle of the peaceful resolution of conflicts, and
emphasize the importance of withdrawal by Armenia’s
forces from Azerbaijan’s territory in order to transfer that
issue to the negotiating table with the aim of reaching a
peaceful and just settlement that would ensure the legitimate
rights of the people of Azerbaijan.
Our joint and serious efforts towards consolidating the
underpinnings of the new world order aim at making it
possible to address the issues of development and the
creation of an international economic environment in which
financial resources would be diverted from arms races to
economic and social development. Those efforts are in
keeping with our ambitions and the aspirations of our
peoples for a better world of peace, prosperity and security.
Such an enterprise requires the cooperation of the developed
industrial nations by opening their markets to the products
of the developing nations, the elimination of protectionist
measures, ensuring an early successful outcome to the
Uruguay Round of multilateral trade talks and finding an
urgent, rapid solution to the debt problem. On the other
hand, economic cooperation between the developing
countries themselves is a paramount issue and represents a
fundamental tool for consolidating international economic
growth.
My Government attaches great importance to issues
relating to the world economic system. The Kingdom of
Saudi Arabia represents a State open to the world,
interacting with all the trends and developments that affect
it. Thus, we are keen on preserving the health and strength
of the world economy, and we are concerned by the
disruptions and turmoil that affect its course and
development. It is on that basis that the Kingdom of Saudi
Arabia is participating positively in the ongoing discussions
on energy and environment. We have shouldered our
22 General Assembly - Forty-eighth session
responsibilities in this regard and have played an active role
in international discussions to find a workable and balanced
solution to global warming based on proven scientific
evidence. The Kingdom of Saudi Arabia is convinced that
the future of this world, its prosperity, and the well-being of
its inhabitants, depend on a clear understanding of the
environmental problems that face us all and on fully
understanding the consequences of the policies adopted in
dealing with those problems.
This requires delicate balancing of the burdens and
commitments of each and every State in addressing problems
of the environment. Due consideration should be given also
to the situation of every energy producing or consumer
developing country and the effects of environmental policies
on the economic growth of those countries. Such an
approach will certainly contribute to the achievement of
comprehensive development and to the betterment of our
peoples’ standards of living so that they may all enjoy
prosperity, peace, security and stability. The current
international circumstances, resulting from the ending of the
cold war, together with the progress achieved in arms control
and reductions of conventional weapons afford us a rare
opportunity for channelling the financial windfall towards
solving the problems of development and economic
backwardness.
The Kingdom of Saudi Arabia has been at the forefront
of Islamic States that have adhered to the Cairo Declaration
on Human Rights in Islam, issued by the Organization of the
Islamic Conference on 5 August 1990. This Cairo
Declaration should be regarded as a tributary providing the
proper foundation for positive and practical international
cooperation and flowing into the main stream of universal
support for human rights and freedoms.
Most particularly, the Declaration expresses the will of
over 1 billion people, which by any measure grants it a
universal character. While the principles and objectives of
human rights are universal in nature, their application must
take into consideration the diversity of societies and their
historical, cultural, and religious backgrounds and legal
systems. We should not rush to the creation of mechanisms
that would only deepen differences and disregard the sort of
sensitivities that became noticeable during the World
Conference on Human Rights that was held recently in
Vienna.
The Kingdom of Saudi Arabia is a developing society
firmly based on the rules that constitute the pillars of Islamic
civilization. It is a society that has firmly set itself to face
up to the challenges of our times with determination and
confidence, and it is a society undergoing evolution and
significant reform. Its reforms are guided by the Custodian
of the Two Holy Mosques, King Fahd Bin Abdul-Aiz, and
embodied in the basic laws of governance, the Charter of the
Majlis al-Shura - the consultative council - and the laws of
the provinces. These laws place upon the State the primary
responsibility for the protection of human rights in
accordance with the Islamic Shariah and determine the
relationship between ruler and ruled on the basis of
brotherhood, consultation, loyalty and cooperation.
I am pleased to inform this body that the members of
the Majlis al-Shura and those of the provincial councils have
been named. These institutions are now making serious
preparations to embark upon their appointed tasks and to
serve their faith, their King, and their nation. This important
step in the Kingdom of Saudi Arabia’s development paves
the way for participation by Saudi citizens in sharing the
responsibility for confidently building a promising and
hopeful future.
Forty-eighth session - 13 October l993 23
The political and economic challenges we face which
abound on this session’s agenda, put a great burden of
responsibility on us all towards our peoples and nations.
Our common future will depend on the way we face up to
those challenges. In the light of the current international
situation and of the emergence of a new international
outlook which rejects fanaticism and ossification and
confirms a desire for openness and progress, we harbour
great hopes that we shall be able to surmount those
challenges. In so doing, we must take into consideration the
fact that the new international order will not be able to
provide us with the peace, justice and development we desire
unless we give it the opportunity to do just that.
